Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 1 of 12 PageID# 53




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


TITUS LEE,

      Plaintiff,

                                                     Civil Action No. 3:20CV318-HEH

ANGELA MASTANDREA-MILLER,
et al.

      Defendants.


                                MEMORANDUM OPINION
                      (Dismissing with Prejudice Bivens Action)

      Titus Lee, a federal inmate proceeding pro se and informa pauperis, filed this

action invoking Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics^ 403 U.S.

388 (1971). The matter is before the Court for evaluation pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A.

                           1.     PRELIMINARY REVIEW


      Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action(1)"is fi*ivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28

U.S.C. § 1915A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting              v. Williams, 490

U.S. 319, 327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 2 of 12 PageID# 54




       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Lab 'ys., Inc. v. Matkari,1 F.3d 1130, 1134

(4th Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell AtI. Corp.

V. Twombly,550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 3 of 12 PageID# 55



Iqbal, 556 U.S. at 678 (citing Bell All Corp., 550 U.S. at 556). For a claim or complaint

to survive dismissal for failure to state a claim, the plaintiff must "allege facts sufficient

to state all the elements of[his or] her claim." Bass v. E.L DuPont de Nemours & Co.,

324 F.3d 761,765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d 193, 213

(4th Cir. 2002);lodice v. United States, 289 F.3d 270,281 (4th Cir. 2002)). Lastly, while

the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978), it will not act as the inmate's advocate and develop statutory and

constitutional claims sua sponte that the inmate failed to clearly raise on the face of his

complaint. See Brock v. Carroll, 107 F.3d 241, 243(4th Cir. 1997)(Luttig, J.,

concurring); Beaudettv. City ofHampton,11S F.2d 1274, 1278(4th Cir. 1985).

            11.    LEE'S COMPLIANCE WITH THE COURT'S ORDER

       By Memorandum Order entered on September 21,2020, the Court directed Lee to

file a particularized complaint. The Court instructed Lee as follows:

       In order to state a viable claim under Bivens,W a plaintiff must allege that a
       person acting under color of federal authority deprived him or her of a
       constitutional right or ofa right conferred by a law ofthe United States. See
        Williams v. Burgess,No.3:09cvl 15,2010 WL 1957105,at *2(E.D. Va.May
       13,2010)(citing Goldstein v. Moatz, 364 F.3d 205,210 n.8 (4th Cir. 2004)).
       Courts must liberally construe pro se civil rights complaints in order to
       address constitutional deprivations. Gordon v. Leeke, 574 F.2d 1147, 1151
       (4th Cir. 1978). Nevertheless,"[pjrinciples requiring generous construction
       of pro se complaints are not... without limits." Beaudett v. City of
       Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). Plaintiffs current
       allegations fail to provide the particular constitutional right that was violated
       by each defendants' conduct and also fail to provide each defendant with fair
       notice of the facts and legal basis upon which his or her liability rests. See
       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting Conley v.
       Gibson,355 U.S. 41,47(1957)). Moreover,Plaintiffis placed on notice that
       civil tort actions are "not appropriate vehicles for challenging the validity of
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 4 of 12 PageID# 56



       outstanding criminal judgments." Heck v. Humphrey, 512 U.S. 477, 486
      (1994).
              Accordingly, Plaintiff is DIRECTED, within thirty (30) days of the
       date of entry hereof, to particularize his complaint in conformance with the
       following directions and in the order set forth below:
                     a.      At the very top of the particularized pleading.
              Plaintiffis directed to place the following caption in all capital
             letters "PARTICULARIZED COMPLAINT FOR CIVIL
             ACTION NUMBER 3:20CV318."
                    b.     The first paragraph ofthe particularized pleading
             must contain a list ofdefendants. Thereafter,in the body ofthe
             particularized complaint. Plaintiff must set forth legibly, in
             separately numbered paragraphs, a short statement of the facts
             giving rise to his claims for relief. Thereafter, in separately
             captioned sections. Plaintiff must clearly identify each civil
             right violated. Under each section, the Plaintiff must list each
             defendant purportedly liable under that legal theory and
             explain why he believes each defendant is liable to him. Such
             explanation should reference the specific numbered factual
             paragraphs in the body of the particularized complaint that
             support that assertion. Plaintiff shall also include a prayer for
              relief.
                     c.    The particularized pleading will supplant the
              prior complaints. The particularized pleading must stand or
              fall of its own accord. Plaintiff may not reference statements
              in the prior complaints.
       FAILURE TO COMPLY WITH THE FOREGOING DIRECTIONS
       WILL RESULT IN DISMISSAL OF THE ACTION. See Fed. R. Civ.
       P. 41(b).

(EOF No. 14 at 1-2.) Although Lee filed a Particularized Complaint, he failed to follow

the Court's specific directions. First, Lee identifies four Defendants in what the Court

presumes is his first paragraph—^Angela Mastandrea Miller, Jason McClendon, Adam

Ulery, and Diane DeLuca. (ECF No. 15 at 1.) After each named Defendant he states

a/." (Jd.) Because the Court specifically directed Lee that his first paragraph "must

contain a list of defendants," the Court will only consider the four named Defendants in

the first paragraph as Defendants in the action.
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 5 of 12 PageID# 57




       Second, Lee was required to list in "separately numbered paragraphs" the facts

that gave rise to his claims, and subsequently, in a different set of"separately captioned

sections. Plaintiff must clearly identify each civil right violated" with a list of"each

defendant purportedly liable under that legal theory and explain why he believes each

defendant is liable to him." {Id. at 2.) Instead offollowing any of the Court's directions.

Lee provides rambling narratives that make little sense. Although Lee's refusal to follow

the Court's directions alone warrants dismissal, Lee's claims are nonsensical and clearly

lack merit and the Court instead will review his allegations.

                  III.   SUMMARY OF PLAINTIFF'S ALLEGATIONS

       In his rambling Particularized Complaint(ECF No. 15), Lee contends that the

Defendants committed various errors during his criminal prosecution in this Court^ and

alleges the following:^

               Defendant Angela Mastandrea-Miller . . . deliberately and with
        malicious intent tricked and extorted the Plaintiff into an inescapable peril
        with prejudicial evidence, false evidence, and perjury to the grand jury! The
       record and evidence will and does show that there was misconduct and
       malice was implied in a federal criminal procedure and evidence! The
       Defendant along with the help ofcourt-appointed counsel and his dereliction
       and disregard for the facts, induced the Plaintiff into a false and defective
       pleading that was illegal and unconstitutional with grave impact! The 5th
       and 6th Amendments give[] a citizen the right to a fair and impartial trial and
       the right to due process of the law and equal protection under the law! Not

'On June 13,2019, Lee pled guilty to various drug distribution and firearm convictions. See
 United States v. Lee, No. 3:19CR36(E.D. Va. June 13,2019), ECF No.49. On September 17,
2019, the Court sentenced Lee to 192 months of incarceration. See id. at ECF No. 98. Lee's
criminal matter is currently pending on appeal before the United States Court of Appeals for the
Fourth Circuit.

^ The Court utilizes the pagination assigned to Lee's Particularized Complaint by the CM/ECF
docketing system. The Court corrects the capitalization, spelling, and punctuation and omits the
emphasis in the quotations from the Particularized Complaint.
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 6 of 12 PageID# 58



     to be charged with what you think an person will and would plead to and
     violate his rights and then put into an unlawful criminal street gang without
     factual and real evidence to defend against! How was the trial or proceeding
     fair or impartial when the outcome was already fixed by the Defendant and
     court-appointed counsel! The Plaintiff was guilty when taken into custody!
             Defendants Jason McClendon along with Adam Ulery . .. with an
      unknown person who was paid to employ some kind of illegal conspiracy
      with an African-American classification of gang banger, street predator,
      drug-dealer, firearms dealing criminal with illegaljoinder of defendants and
      offenses, issues offacts, general intent, and reasonable and probable cause to
      break the law and gross negligence for the law that the Defendants are
      suppose[d]to uphold! The 14th Amendment says [that] all person[s] bom or
      naturalized in Ae United States and subject to the jurisdiction thereof are
      citizens ofthe United States and states wherein they reside. "No state shall
      make or enforce any laws which shall abridge the privileges or immunities
      of citizens of the United States nor shall any state deprive any person ofthe
      law nor deny to any person within its jurisdiction the equal protection ofthe
      laws!" So inducement into any case-or-controversy that is what the 14th
      Amendment protect[s] the citizen from being put into conflicts of the laws
      that breach the rights ofthe citizen the evidence and the record will and does
      show that there are gross breach[es] ofthe Plaintiffs civil and constitutional
      rights!
                Defendant Diane C. DeLuca ... and Angela Mastandrea-Miller ...
      with constructive malice and knowledge enter into a[] direct and criminal
      contempt to violate the Plaintiffs civil and constitutional rights to due
      process and equal protection ofthe laws by people who work and uphold the
      very laws that are in place to protect the citizen and guarantees that the
      citizen['s] rights are not breached nor encroach[ed] upon! Not because this
      person made mistakes in the past and he fits a[n] overreaching and gross
      suspect classification of a dmg-dealing, firearm, gangbanger that once the
      Plaintiff was put into the criminal justice system, he was guilty without the
      benefit of a fair and impartial trial! The misjoinder of the Federal Rules of
      Criminal Procedure and Evidence to illegall[y] enhance someone into the
      Federal Bureau of Prisons with factual and tainted evidence that was
      proffer[ed] improper[ly] and prejudicial to say the least was not fair to the
      Plaintiff which never going to be looked at any different whatsoever! The
      race of the defendant put him into a[] fixed ratchet theory of citizenship and
      classification statute in the United States! The record and evidence shows
      the violations that took place with the proceedings!
             The Defendants along with others conspired together to breach and
      violate a person ofthe essential rights of a fair and impartial trial and equal
      protection under the law ofthe Constitution! The Plaintiff, who is ofAfrican
      origin, has a hard time in regard[] to being looked upon as a citizen, so to be
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 7 of 12 PageID# 59



       induced into a[n] implied and corrupt illegal suspect classification of a
       criminal to say with deceit and inconsistent defense and fraudulent and
       criminal coercion that put the Plaintiff into a prejudicial oppression can not
       be said to be fair or impartial nor was it going to be because the Defendants
       and others rigged up the outcome maliciously and premeditated before the
       outcome or the Plaintiff plead[ed] guilty because the Plaintiff was seen as a
       gangbanger and black he was guilty ofsomething whether he did a crime or
       not. [H]e was guilty by affiliation to his family members who the record
       say[s] is a street gang,"High Society Hit Squad" which the Plaintiff has no
       affiliation with and was sentence[d] to being a part of! Can't be denied
       because its on the record! There was never going to be any justice for the
       Plaintiff from the evil use of the process which was used illegally to violate
       a citizen['s] right to life, liberty, and freedom!

(EOF No. 15 at 2-5.) Lee fails to identify the relief he seeks but, from the tenor of his

Particularized Complaint, it appears that he wishes to invalidate his conviction and

resulting sentence.

                                    III.     ANALYSIS


       Lee alleges that his constitutional claims arise under 28 U.S.C. § 1331. Because

Defendants are federal officers. Lee apparently invokes Bivens. It is both unnecessary

and inappropriate to engage in an extended discussion ofthe lack of merit ofLee's claims
for relief. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996)(emphasizing that

"abbreviated treatment" is consistent with Congress's vision for the disposition of

frivolous or "insubstantial claims"(citing          v. Williams,490 U.S. 319, 324

(1989))). Lee's Particularized Complaint and the action will be dismissed for failing to

state a claim under Federal Rule of Civil Procedure 12(b)(6) and as legally frivolous.

        A.    Prosecutorial Immunity

       Prosecutorial immunity bars Lee's claims against Mastandrea-Miller, an Assistant

United States Attorney. See Imbler v. Pachtman,424 U.S. 409,430(1976); Ehrlich v.
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 8 of 12 PageID# 60




Giuliani, 910 F.2d 1220, 1222 n.2(4th Cir 1990)(explaining that Imbler and related

cases apply with equal force to Bivens actions); see also Lesane v. Spencer, No.

3:09CV012,2009 WL 4730716, at *3^(E.D. Va. Dec. 3, 2009). Prosecutorial

immunity extends to actions taken while performing "the traditional functions of an

advocate," Kalina v. Fletcher, 522 U.S. 118, 131 (1997)(citations omitted), as well as

functions that are "intimately associated with the judicial phase ofthe criminal process."

Imbler,424 U.S. at 430. To ascertain whether a specific action falls within the ambit of

protected conduct, courts employ a functional approach, distinguishing acts of advocacy

from administrative duties and investigative tasks unrelated "to an advocate's preparation

for the initiation of a prosecution or for judicial proceedings." Buckley v. Fitzsimmons,

509 U.S. 259,273(1993)(citation omitted); Carter v. Burch, 34 F.3d 257,261-63 (4th

Cir. 1994). Absolute immunity protects those "acts undertaken by a prosecutor in

preparing for the initiation ofjudicial proceedings or for trial, and which occur in the

course of his role as an advocate for the State." Buckley, 509 U.S. at 273. Mastandrea-

Miller's actions in obtaining an Indictment and presenting evidence against Lee were

taken in her role as an advocate for the United States. See Imbler,424 U.S. at 430

(holding that prosecutorial immunity extends to prosecutor's actions "in initiating a

prosecution and in presenting the State's case"); Carter, 34 F.3d at 263(observing "that

the presentation offalse testimony in court is a charge for which the prosecutor is
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 9 of 12 PageID# 61



afforded absolute immunity")(citation omitted). Accordingly, Lee's claims against

Mastandrea-Miller will be dismissed.^

       B.     Quasi-Judicial Immunity

       Similarly, quasi-judicial immunity bars Lee's claims against DeLuca. Lee

presumably names DeLuca, a United States Probation Officer, for her role in preparing

the Presentence Report in Lee's criminal case. However, quasi-judicial officers enjoy

absolute judicial immunity when they act pursuant to a court directive, including

preparing reports for the Court. See Stankowski v. Farley, 251 F. App'x 743,746(3d Cir.

2007)(finding probation officer was absolutely immune from suit for preparing a report

for the trial court); Lewis v. U.S. Probation Office, Eastern Dist. OfVa., No. 3:10CV650,

2011 WL 1813655, at *2(E.D. Va. May 6,2011)(explaining that probation officers are

absolutely immune for damages arising out of official duties for the Court). Thus, Lee's

claims against DeLuca will be dismissed.

       c.     Lee's Remaining Allegations are Barred by Heck

       The basic premise behind Lee's remaining allegations—^that he may seek, through

a civil suit, the vacation or alteration of his criminal convictions and sentence— "is

legally frivolous in light ofHeck v. Humphrey, 512 U.S. 477(1994), and related cases."

Payne v. Virginia, No. 3:07cv337, 2008 WL 1766665, at *2(E.D. Va. Apr. 17, 2008). In

Heck,the United Stated Supreme Court emphasized that civil tort actions are "not


^ As previously discussed. Lee failed to properly name his defense attorney, Ali John Amirshahi
as a Defendant. Even if he had, any claim would be legally frivolous, because a criminal defense
attorney does not act under color offederal law and is not amenable to suit under Bivens. See
Cox V. Hellerstein, 685 F.2d 1098,1099(9th Cir. 1982).
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 10 of 12 PageID# 62




appropriate vehicles for challenging the validity of outstanding criminal judgments."

Heck,512 U.S. at 486. The Supreme Court then held that:

             In order to recover damages for [an] allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by actions whose
       unlawfulness would render a conviction invalid, a § 1983 plaintiff must
       prove that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court's
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

Heck, 512 U.S. at 486-87(footnote omitted). The Supreme Court further required that

"the district court must consider whether a judgment in favor ofthe plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would,the complaint

must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated." Id. at 487."^

       The Supreme Court has extended Heck to civil rights actions that do not directly

challenge confinement, but instead contest procedures which necessarily imply unlawful
confinement. See Edwards v. Balisok, 520 U.S. 641,646(1997). In Balisok, the

Supreme Court concluded that a challenge based upon the purported bias ofthe decision-
maker, necessarily implied the invalidity ofthe sanction imposed by the decision-maker

and thus was subject to the bar announced in Heck. Id. The Supreme Court has

explained that Heck and its progeny teach that:

             [A] state prisoner's § 1983 action is barred (absent prior
       invalidation)—no matter the relief sought(damages or equitable relief), no

"Although Heck discusses a challenge brought pursuant to 42 U.S.C. § 1983 against state actors,
the rationale in Heck and related cases applies with equal force to Bivens actions. See Omar v.
Chasanow,318 F. App'x 188, 189 n* (4th Cir. 2009)(citing Clemente v. Allen, 120 F.3d 703,
705 (7th Cir. 1997); Abella v. Rubino,63 F.3d 1063, 1065 (11th Cir. 1995); Tavarez v. Reno,54
F.3dl09,110(2d Cir. 1995)).

                                              10
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 11 of 12 PageID# 63




        matter the target ofthe prisoner's suit(state conduct leading to conviction or
        internal prison proceedings)—if success in that action would necessarily
        demonstrate the invalidity of confinement or its duration.

 Wilkinson v. Dotson, 544 U.S. 74, 81-82(2005).

        Heck and related cases bar Lee's allegations seeking invalidation of his conviction

and sentence as it is predicated on his assertion that his conviction and incarceration are

improper. See id. at 79 (citing Preiser v. Rodriguez,411 U.S. 475,489(1973)). Lee also

presents no allegation that the federal court has invalidated his current conviction. Heck,

512 U.S. at 486-87. Thus, Lee's claims are frivolous under                     Id. at 81-82; see

Preiser, 411 U.S. at 500(holding that writ of habeas corpus is the sole federal remedy

when an inmate challenges the fact ofimprisonment and relief sought is finding that the

inmate is entitled to release). Accordingly, Lee's remaining claims will be dismissed.^
                                      IV.     CONCLUSION


        Accordingly, Lee's claims and the action will be dismissed with prejudice for

failure to state a claim and as legally frivolous. The Clerk will be directed to note the

 disposition ofthe action for the purposes of28 U.S.C. § 1915(g).




 ^ The Court recognizes that certain Fourth Amendment claims for damages may be raised in a
 § 1983 or Bivens action. See Heck,512 U.S. at 487 n.7("[A] suit for damages attributable to an
 allegedly unreasonable search may lie even ifthe challenged search produced evidence that was
 introduced in a state criminal trial resulting in the § 1983 plaintiffs still-outstanding conviction.
 Because of doctrines like independent source and inevitable discovery and especially harmless
 error,... such a § 1983 action, even if successful, would not necessarily imply that the
 plaintiffs conviction was unlawful."(intemal citations omitted).) However, Lee's remaining
 allegations against McClendon and Ulery, who are presumably agents who helped secure his
 conviction, are too vague to discem a Fourth Amendment claim for relief.

                                                   11
Case 3:20-cv-00318-HEH-RCY Document 16 Filed 12/17/20 Page 12 of 12 PageID# 64




      An appropriate Order will accompany this Memorandum Opinion.


                              HENRY E. HUDSON
Dato-Ucc.                     SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




                                       12
